Upon Rehearing
After a rehearing, the following opinion was filed on October 20, 1978.
*497Considered and decided by the court en banc.
Wahl, Justice
On remand from the United States Supreme Court for further consideration in light of Shaffer v. Heitner, 433 U. S. 186, 97 S. Ct. 2569, 53 L. ed. 2d 683 (1977). For the reasons below, we distinguish Shaffer v. Heitner, supra, and hold that the assertion of jurisdiction pursuant to Minn. St. 571.41, subd. 2, as limited by our earlier decision in Savehuk v. Rush, 311 Minn. 480, 245 N. W. 2d 624 (1976), vacated and remanded, 433 U. S. 902, 97 S. Ct. 2964, 53 L. ed. 2d 1086 (1977), is consistent with the standards established by International Shoe Co. v. Washington, 326 U. S. 310, 66 S. Ct. 154, 90 L. ed. 95 (1945), and its progeny.
The facts are as stated in the earlier decision. Plaintiff, Jeffrey Savehuk, was injured in a single-car accident in Elkhart, Indiana, on January 13, 1973. At the time of the accident, both Savehuk, a senior in high school, and the driver of the car, defendant Randal Rush, were Indiana residents. In June 1973, Sav-ehuk moved with his parents to Minnesota, where he became employed, was married and continues to reside. The personal injury action was commenced in district court, Hennepin County, on May 28, 1974. Savehuk served a garnishment summons on garnishee State Farm Insurance pursuant to Minn. St. 571.41, subd. 21 and Minn. St. 60A.19, subd. 1(3). Defendant Rush, still an In*498diana resident, was personally served with a copy of the garnishment summons and copies of the summons and personal injury complaint.
By order, the district court denied the motion of Rush and State Farm to dismiss for lack of jurisdiction and insufficient process. They appealed to this court and the order was affirmed. Savchuk v. Rush, 311 Minn. 480, 245 N. W. 2d 624 (1976).
Upholding the constitutionality of Minnesota’s garnishment provision, Minn. St. 571.41, subd. 2, this court found that procedure “consistent with two often-stated positions of this court— namely, our interest in providing a forum to residents of this state and our determination in long-arm cases to extend the jurisdiction of our courts to the maximum limits consistent with due process.” 311 Minn. 485, 245 N. W. 2d 628. The statute was interpreted to satisfy three due process requirements: the provision of adequate notice to defendant-insured; a limitation of liability to insurance policy amounts; and restriction of use to plaintiffs who reside in the forum state. 311 Minn. 485, 245 N. W. 2d 628.
On June 24, 1977, the United States Supreme Court vacated that judgment and remanded the case for further consideration in light of Shaffer v. Heitner, 433 U. S. 186, 97 S. Ct. 2569, 53 L. ed. 2d 683 (1977), which requires, in particular, that “all assertions of state court jurisdiction must be evaluated according to the standards set forth in International Shoe Co. and its progeny.” 433 U. S. 212, 97 S. Ct. 2584, 53 L. ed. 2d 703.
The issue now before this court is whether Minnesota’s asser- *499. tion of jurisdiction over out-of-state defendants pursuant to Minn. St. 571.41, subd. 2, as limited by this court in Savchuk, satisfies the due process standards set forth in International Shoe Co. and Shaffer.
In Shaffer, a nonresident plaintiff filed a shareholder’s derivative suit in Delaware state court, naming’ as defendants Greyhound (a Delaware corporation), Greyhound Lines (its wholly-owned subsidiary incorporated in California), and 28 present or former officers or directors of one or both of the corporations, none of the last being Delaware residents. The complaint alleged that the individual defendants had violated their duties to the corporation and its subsidiary by permitting activities in Oregon which made the company liable for substantial antitrust litigation, damages, and criminal contempt fines. The Delaware court obtained jurisdiction by sequestering, via stop-transfer orders, Greyhound stock owned by the individual defendants.2
On appeal to the Delaware Supreme Court, one constitutional challenge to the jurisdiction-by-sequestration procedure was side-stepped:
“There are significant constitutional questions at issue here but we say at once that we do not deem the rule of International Shoe to be one of them. * * * The reason, of course, is that jurisdiction under § 366 remains, as it was in 1963, quasi in rem founded on the presence of capital stock here, not on prior contact by defendants with this forum.” Greyhound Corporation v. *500Heitner, 361 A. 2d 225, 229 (Del. 1976), reversed sub nona. Shaffer v. Heitner, 433 U. S. 186, 97 S. Ct. 2569, 53 L. ed. 2d 683.
The United States Supreme Court overruled this categorical in rem/in personam jurisdiction analysis:
“* * * [I]n order to justify an exercise of jurisdiction in r&m, the basis for jurisdiction must be sufficient to justify exercising ‘jurisdiction over the interests of persons in a thing.’ The standard for determining whether an exercise of jurisdiction over the interests of persons is consistent with the Due Process Clause is the minimum contacts standard elucidated in International Shoe [Co. v. Washington, 326 U. S. 310, 66 S. Ct. 154, 90 L. ed. 95 (1945)].” 433 U. S. 207, 97 S. Ct. 2582, 53 L. ed. 2d 699.
“* * * For in cases such as Harris [v. Balk, 198 U. S. 215 (1905)] and this one, the only role played by the property is to provide the basis for bringing the defendant into court. Indeed, the express purpose of the Delaware sequestration procedure is to compel the defendant to enter a personal appearance. In such cases, if a direct assertion of personal jurisdiction over the defendant would violate the Constitution, it would seem that an indirect assertion of that jurisdiction would be equally impermissible.” 433 U. S. 209, 97 S. Ct. 2583, 53 L. ed. 2d 701.
Evaluating the sequestration procedure by that standard, the court held Delaware’s assertion of jurisdiction to be inconsistent with the due process “minimum contacts” limitation on state power. It found the asserted state interest in supervising the management ¡of local operations to be imperfectly served by the sequestration procedure, which is not expressly limited to corporate fiduciaries and does not even guarantee jurisdiction over all such figures.3 433 iU. IS. 214, !97 S. Ct. 2585, 53 L. ed. 2d 704. Though such an interest might support the application of Delaware law to the controversy, choice of law does not necessarily *501establish jurisdiction over the parties. 433 U. S. 215, 97 S. Ct. 2586, 53 L. ed. 2d 704. Accordingly, judgment was reversed.
Shaffer generally directs the application of International Shoe Co. standards to all assertions of state court jurisdiction, 433 U. S. 212, (97 S. Ct. 2584, 53 L. ed. 2d 703, but the necessary consequences for jurisdiction under Minn. St. 571.41, subd. 2, are not clear. That statute embodies the rule of Seider v. Roth, 17 N. Y. 2d 111, 269 N. Y. S. 2d 99, 216 N. E. 2d 312 (1966). It provides jurisdiction over a nonresident defendant via garnishment of a contractrual obligation, the obligation of the insurance company (doing business in this state) to defend and indemnify the nonresident, insured defendant. Under the statute, as interpreted in our earlier opinion, the nonresident defendant is guaranteed notice, his liability is limited to the policy’s face amount and the procedure may be utilized only by residents of the forum state. Savchuk v. Rush, supra.
Although Seider v. Roth-type jurisdiction is undoubtedly the most highly controversial and significant contemporary application of the doctrine of quasi-in-rem jurisdiction, it does not appear in the historical discussion in Shaffer.4
Since Shaffer, New York courts have split over its implications for Seider v. Roth-type jurisdiction. Several trial courts have held such jurisdiction to be precluded by Shaffer: Torres v. Townmotor Division of Caterpillar, Inc. 457 F. Supp. 460 (E.D. N.Y. 1977) [cited in Alford v. McGaw, 61 App. Div. 2d 504, 402 N. Y. S. 2d 499 (1978)] ; Rodriguez v. Wolfe, 93 Misc. 2d 364, 401 N. Y. S. 2d 442 (1978); Attanasio v. Ferre, 93 Misc. *5022d 661, 401 N. Y. S. 2d 685 (1977); Datz v. Umansky, 92 Misc. 2d 285, 399 N. Y. S. 2d 412 (1977); Kennedy v. Deroker, (91 Misc. 2d 648, 398 N. Y. S. 2d 628 (1977). Other trial courts have held that such jurisdiction does not offend due process: O’Connor v. Lee-Hy Paving Corp. 437 F. Supp. 994 (E.D.N.Y. 1977), affirmed, 579 F. 2d 194 (2 Cir. 1978); Wallace v. Target Store, Inc. 92 Misc. 2d 454, 400 N. Y. S. 2d 478 ;(1977). Most recently, a New York appellate court upheld the exercise of Seider-type jurisdiction in light of Shaffer v. Heitner. Alford v. McGaw, 61 App. Div. 2d 504, 402 N. Y. S. 2d 499 (1978).
This exercise of jurisdiction differs in many important respects from the Delaware sequestration procedure invalidated in Shaffer: First, sequestration did not parallel the asserted state interest in the management of state-chartered corporations —sequestration could be used in any suit against a nonresident, and in fact did not guarantee jurisdiction over corporate fiduciaries. By contrast, Minnesota’s garnishment procedure specifically premises jurisdiction on attachment of the obligation to respond to claims in the underlying action, Minn. St. 571.41, sübd. 2(3). Delaware’s interest in supervising its corporations’ fiduciaries established only the propriety of Delaware law, not necessarily a Delaware forum. 433 U. S. 214, 97 S. Ct. 2586, 53 L. ed. 2d 704. Minnesota’s legitimate interest in facilitating recoveries for resident plaintiffs5 not only requires provision of a *503local forum, but may override traditional choice of law analysis. See, Schwartz v. Consolidated Freightways Corp. of Delaware, 300 Minn. 487, 221 N. W. 2d 665 (1974), appeal after remand, 306 Minn. 564, 237 N. W. 2d 385 (1975) (applying Minnesota comparative negligencé law where plaintiff was a Minnesota resident, although accident occurred in contributory-negligence state). The stock sequestered in Delaware was completely unrelated to the plaintiff’s cause of action, constituting only an attachable asset used to compel the defendants’ personal appearance. 433 U. S. 208, 97 S. Ct. 2585, 53 L. ed. 2d 700. In the instant case, the insurer’s obligation to defend and indemnify, while theoretically separable from the tort action, has no independent value or significance apart from accident litigation. In the accident litigation, however, it is inevitably the focus, determining the rights and obligation of the insurer, the insured, and practically speaking, the victim.
More importantly, because this assertion of state court jurisdiction is, as has long been acknowledged, a “hybrid,” its jurisdiction does .not rest exclusively on Harris v. Balk, 198 U. S. 215, 25 S. Ct. 625, 49 L. ed. 1023 (1905).6 This court and other *504courts have evaluated due process challenges to such an assertion of jurisdiction in terms of minimum contacts and fairness. Savchuk v. Rush, 311 Minn. 480, 487, 245 N. W. 2d 624, 629 (1976); Simpson v. Loehmann, 21 N. Y. 2d 305, 311, 287 N. Y. S. 2d 633, 637, 234 N. E. 2d 669, 672 (1967); Rintala v. Shoemaker, 362 F. Supp. 1044, 1053 (D. Minn. 1973). See, Alford v. McGaw, 402 N. Y. S. 2d 499, 502 (App. Div. 1978).
Just as Shaffer compels perforation of the in rem, fiction as a jurisdictional base, we are obligated to consider the practical relationship between the insurer and the nominal defendant here. The insurer’s garnished obligation to respond is complemented by the insured’s obligation to cooperate. Our limitation of liability to policy limits protects the named defendant from personal exposure. The result is often labeled a procedural alternative to a direct action statute, a preferred alternative which permits insurer anonymity. See, Alford v. McGaw, 402 N. Y. S. 2d 499, 503 (App. Div. 1978); See, also, Mehren & Trautman, “Jurisdictionto Adjudicate: A Suggested Analysis,” 79 Harv. L. Rev. 1121, 1168. This label does not obviate the due process scru*505tiny. Cf., Watson v. Employers Liability Assurance Corp. 348 U. S. 66, 75 S. Ct. 166, 99 L. ed. 74 (1954). It does, however, serve to minimize the traditional “jurisdictional bias” in favor of the nominal defendant.
Similarly, limiting the availability of this type of quasi in rem jurisdiction to residents of the forum, Savchuk v. Rush, 311 Minn. 480, 485, 245 N. W. 2d 624, 628 (1976), minimizes the potential for abuse and forum-shopping.7 See, Rintala v. Shoemaker, 362 F. Supp. 1044, 1056 (D. Minn. 1973). Again, we note that the trial court in its discretion can always grant a motion to dismiss on the grounds of forum non conveniens, should the defendant’s burden outweigh the plaintiff’s interest in a Minnesota forum and other relevant factors. 311 Minn. 489, 245 N. W. 2d 630.
We view as relevant the relationship between the defending parties, the litigation, and the forum state. It cannot be said that Minnesota lacks such minimally requisite “contacts, ties, or relations” to those defending parties as to offend the requirements of due process. In view of our consistent policies of providing a forum to residents of this state and extending our jurisdiction to the maximum limits consistent with due process, we decline to reverse our prior decision.
Accordingly, the order of the district court is affirmed.

 Minn. St. 571.41, subd 2, states: “Notwithstanding anything to the contrary herein contained, a plaintiff in any action in a court of record for the recovery of money may issue a garnishee summons before judgment therein in the following instances only:
5-Í >{£ Jji 3{C
“(b) If the court shall order the issuance of such summons, if a summons and complaint is filed with the appropriate court and either served on the defendant or delivered to a sheriff for service on the defendant not more than 30 days after the order is signed, and if, upon application to the court it shall appear that:
sfc sfc j}: ;j£
“(2) The purpose of the garnishment is to establish quasi in rem jurisdiction and that
* * * * *
“(b) defendant is a nonresident individual, or a foreign corporation, *498partnership or association.
“(3) The garnishee and the debtor are parties to a contract of suretyship, guarantee, or insurance, because of which the garnishee may be held to respond to any person for the claim asserted against the debtor in the main action.
“(4) The creditor has been unable to serve upon the debtor the summons and complaint in the main action because the debtor has been inaccessible due to residence and employment in buildings where access is restricted.”


 8 Del. Code Arm. § 169 makes Delaware the .situs of ownership of stock in Delaware corporations; the rule in the other 49 states places that situs in the state of the owner’s residence. Shaffer v. Heitner, 433 U. S. 186, 218, 97 S. Ct. 2569, 2588, 53 L. ed. 2d 683, 707 (1977) (Stevens, J., concurring).
Sequestration is a seizure of property used to compel the personal appearance of the nonresident defendant. See, 10 Del. Code Ann. § 366. Although liability is limited to the value of the property seized, potential liability here was $1.2 million. 433 U. S. 192, note 7,97 S. Ct. 2574, 53 L. ed. 2d 690.


 Heitner failed to secure jurisdiction over seven of the individual defendants since Delaware law does not require directors to own stock. 8 Del. C. § 141 (b).


 The United States Supreme Court has never considered the constitutionality of the procedure, twice declining to review appellate decisions sustaining the exercise of Seider v. Roth jurisdiction: Minichiello v. Rosenberg, 410 F. 2d 106 (2 Cir. 1968) affirmed on rehearing en banc, 410 F. 2d 117, certiorari denied, 396 U. S. 844, 90 S. Ct. 69, 29 L. ed. 2d 94 (1969); Victor v. Lyon Assoc. Inc. 21 N. Y. 2d 695, 287 N. Y. S. 2d 424, 234 N. E. 2d 459 (1967), appeal dismissed for want of a substantial Federal question, sub nom., Hanover Ins. Co. v. Victor, 393 U. S. 7, 88 S. Ct. 44, 21 L. ed. 2d 94 (1968).


 Cf. Minichiello v. Rosenberg, 410 F. 2d 106 ;(2 Cir. 1968); McGee v. International Life Ins. Co. 355 U. S. 220, 78 S. Ct. 199, 2 L. ed. 2d 223 (1957); Hess v. Pawloski, 274 U.S. 352, 47 S. Ct. 632, 71 L. ed. 1091 (1927).
A state’s interest in providing a forum for its residents is particularly strong where an alternative forum would ¡not have permitted recovery. In the instant case, Indiana’s guest statute would have cut off Sav-chuk’s claim. Ind. Stat. § 9-3-3-1. A plaintiff’s lack of access to an alternative forum might be a legitimate consideration in justifying exercise of jurisdiction. Shaffer v. Heitner, 433 U. S. 186, 211, note 37, 97 S. Ct. 2569, 2584, 53 L. ed. 2d 683, 702. We also note, in ¡this regard, that by the time the trial court ruled on Savchuk’s motion to amend the complaint *503by making State Farm Mutual a party, the Indiana two-year statute of limitations had run.
One commentator states that a plaintiff’s residence “may be deemed an overriding minimum contact” sufficient to justify the exercise of jurisdiction, where no alternative forum exists. Zammit, Quasi-in-Rem Jurisdiction: Outmoded & Unconstitutional? 49 St. John’s L. Rev. 668, 682 (1975).


 Most recently in O’Connor v. Lee-Hy Paving Corp. 579 F. 2d 194, 198 (2 Cir. 1978), the Second Circuit Court of Appeals by Judge Friendly distinguished Seider from Harris in light of Shaffer.
“* * * What sharply differentiates these cases from those just hypothesized is that a judgment for the plaintiff will not deprive a defendant of anything substantial that would have been otherwise useful to him. He could not recover, sell or hypothecate the covenant to indemnify; its utility is solely to protect him from liability and in an appropriate case to allow the plaintiff to recover from the insurer * * *. What we said in Minichiello, supra, nine years ago apropos of Harris v. Balk remains just as true jtoday: ‘* * * a Seider judgment would *504mean simply that liability policies, on which appellants could not have realized for any purpose other than to protect themselves against losses to others, will be applied to the very objective for which they were procured.’ 410 F. 2d 118 (emphasis supplied). Moreover, since the insurance policy was purchased to protect against the type of liability which is the subject of the lawsuit and since the obligation to defend clearly encompasses the litigation, Seider does not sanction ‘the type of quasi in rem action typified by Harris v. Balk and the present case [sequestration of shares in a Delaware corporation],’ where the property which ‘serves as the basis for * * * jurisdiction is completely unrelated to the plaintiff’s cause of action,’ Shaffer v. Heitner, supra, 433 U. S. 208-09, 97 S. Ct. 2582, 53 L. ed. 2d 700-01 (emphasis supplied). The fall of Harris v. Balk therefore does not necessarily topple Seider, * *
See, also, Smit, “The Enduring Utility of In Rem Rules: A Lasting Legacy of Pennoyer v. Neff,” 43 Brooklyn L. Rev. 600, 603-24 (1977), cited in Shaffer, 433 U. S. 208, note 30, 97 S. Ct. 2582, 53 L. ed. 2d 700, and, Jonnet v. Dollar Sav. Bank of New York, 530 F. 2d 1123, 1138-39 (3 Cir. 1976) (Gibbons, J., concurring), cited in Shaffer, 433 U. S. 205, 97 S. Ct. 2581, 53 L. ed. 2d 698.


 Although Jeffrey Savchuk was a resident of Indiana at the time of the accident, Savchuk, then 19 years old, accompanied his parents in their move to Minnesota six months later. He has established and continued residency; we find no suggestion of forum-shopping in the record.